DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Species A in the response filed 06/02/2021 is acknowledged.  However in light of the claim amendment’s below the restriction requirement of 03/08/2021 is obviated and withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Bender on 07/01/2021.
The application has been amended as follows: 
1.	(Currently Amended)  A method for producing a honeycomb body for a catalytic converter for treating exhaust gases, comprising the steps of:
providing a plurality of flow ducts, through which gas flows from an inlet end to an outlet end;
providing a plurality of metal layers lying on top of one another;
providing a housing;
providing a metal strip;
providing a holding device;
forming a plurality of corrugated sections in the metal strip, such that each of the plurality of corrugated sections are adjacent to one another;
creating a pre-bend of the metal strip in the end region of each of the plurality of corrugated sections;
folding the plurality of corrugated sections of the metal strip onto one another and into the holding device such that the individual corrugated sections are alternately folded onto one another in opposite directions, creating a layer stack within the holding device;
inserting the layer stack [[in]] into the housing by moving the layer stack from the holding device to the housing; and
joining the layer stack to the housing in contact regions between the layer stack and the housing.
	5.	(Cancelled)
	6.	(Currently Amended)  The method of claim [[5]] 1, further comprising the steps of: providing a plurality of lever elements which are rotatably mounted on opposite sides of the holding device; 
using the plurality of lever elements to fold the plurality of corrugated sections into the holding device by lever elements.
12.	(Currently Amended)  The method of claim [[5]] 1, further comprising the steps of: rotatably mounting the holding device;
folding the sections of the metal strip onto one another in the manner of an accordion transversely to the main feed direction of the metal strip as the holding device is rotated.
16.	(Currently Amended)  The method of claim [[5]] 1, further comprising the steps of: providing a compression element;
folding sections of the metal strip into the holding device by the feed motion of the metal strip until a predetermined number of sections has been folded onto one another in the holding device, such that the layer stack is formed;
compressing the layer stack by moving the compression element along the main feed direction.
19.	(Currently Amended)  The method of claim 5, further comprising the steps of: providing a first section of the metal strip being a first smooth section which is longer than each of the plurality of corrugated sections of the metal strip, such that the first section has a first additional region;
providing a last section of the metal strip being a second smooth section which is longer than each of the plurality of corrugated sections of the metal strip, such that the last section has a second additional region;
folding the first section and the last section into the holding device such a way that the first additional region and the second additional region rest against the inner surfaces of the holding device along the main feed direction and space apart the layer stack produced at least partially from the holding device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US Patent No. 4,647,435 to Nonnenmann is the closest prior art of record.  Nonnenmann discloses a method for producing a honeycomb body for a catalytic converter for treating exhaust gases (abstract), the method including providing a plurality of flow ducts (7a,7b of Figure 5), through which gas flows from an inlet end to an outlet end (represented by arrow 15 of Figure 5); providing a plurality of metal layers lying on top of one another (17 of Figure 6); providing a housing (13 of Figure 5); providing a metal strip (7 of Figure 1); forming a plurality of corrugated sections in the metal strip, such that each of the plurality of corrugated sections are adjacent to one another (as depicted in Figures 1-6 the metal strips if formed into multiple adjacent corrugations); creating a pre-bend of the metal strip in the end region of each of the plurality of corrugated sections (Col. 2, Lines 7-28); folding the plurality of corrugated sections of the metal strip onto one another such the individual corrugated sections are alternately folded onto one another in opposite directions, creating a layer stack (Col. 3, Line 46 to Col. 4, Line 2); inserting the layer stack in the housing (Col. 3, Lines 60-66); and joining the layer stack to the housing in contact regions between the layer stack and the housing (Col. 4, Lines 26-38).
However Nonnenmann fails to disclose or reasonably suggest a method that includes the limitation addressed above and in combination with a step of providing a holding device and inserting the layer stack in the holding device before inserting the layer stack into the housing.
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim 1.
	Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Nonnenmann in order to correct the deficiencies found within the prior art, and thus, for at least the foregoing reasoning, Nonnenmann does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726